SUMMARY ORDER
UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the order of the District Court be and it hereby is AFFIRMED.
Plaintiff Doudou B. Janneh appeals from the February 27, 2004, order of the District Court denying plaintiffs motions for (1) reconsideration of the Court’s December 8, 2003, order taxing plaintiff with the costs defendant International Business Machines Corporation incurred, namely, $2,868.68, in the course of defending itself against plaintiffs action for unlawful employment discrimination and (2) modification of the Court’s order of income execution.
On appeal, plaintiff argues only the merits of his underlying discrimination claim and does not address the District Court’s February 27, 2004, order, the subject of this appeal. Accordingly, plaintiff has abandoned any objection he might have to the Court’s award of costs to defendant. See State Street Bank & Trust Co. v. Inversiones Errazuriz Limitada, 374 F.3d 158, 172 (2d Cir.2004) (“When a party fails adequately to present arguments in an appellant’s brief, we consider those arguments abandoned.”); see also LoSacco v. City of Middletown, 71 F.3d 88, 92 (2d Cir.1995) (holding that pro se plaintiff abandoned his objection to an award of bill of costs by not raising the issue in his appellate brief).
^
We have considered all of plaintiffs arguments and have found each of them to be without merit. Accordingly, the judgment of the District Court is hereby AFFIRMED. Plaintiffs motion for default judgment is denied as moot.